


Exhibit 10.5




INVESTORS BANCORP, INC.
EMPLOYMENT AGREEMENT
FOR
SEAN BURKE


This Amended and Restated Employment Agreement is effective as of the 26th day
of January 2015, by and between Investors Bancorp, Inc., a Delaware corporation
(the “Company”), which is the holding company for Investors Savings Bank (the
“Bank”), and Sean Burke (“Executive”).
WHEREAS, the Company wishes to assure itself of the continued services of the
Executive for the period provided in this Agreement; and
WHEREAS, in order to induce the Executive to accept employment with the Company
and to provide further incentive for the Executive to achieve the financial and
performance objectives of the Company, the parties desire to enter this
Agreement; and
WHEREAS, the Company desires to set forth the rights and responsibilities of the
Executive and the compensation payable to the Executive, as modified from time
to time.
NOW, THEREFORE, in consideration of the premises and the mutual covenants and
conditions hereinafter set forth, the Company and Executive hereby agree as
follows:
1.
POSITION AND RESPONSIBILITIES

During the period of his employment hereunder, Executive agrees to serve as the
Senior Vice President and Chief Financial Officer (CFO) of the Company. During
said period, Executive also agrees to serve, if elected, as an officer and
director of any subsidiary or affiliate of the Company. Failure to reelect or
reappoint Executive as Senior Vice President and Chief Financial Officer (CFO)
without the consent of Executive during the term of this Agreement shall
constitute a breach of this Agreement.
2.
TERMS AND DUTIES

(a)The period of Executive’s employment under this Agreement shall begin as of
the date first above written and shall continue for thirty-six (36) full
calendar months thereafter. Commencing on December 31, 2015, and continuing on
December 31st of each year thereafter (the “Anniversary Date”), this Agreement
shall renew for an additional year such that the remaining term shall be three
(3) years unless written notice of non-renewal (“Non-Renewal Notice”) is
provided to Executive at least thirty (30) days prior to any such Anniversary
Date, in which event this Agreement shall terminate at the end of thirty-six
(36) months following such Anniversary Date. Prior to each notice period for
non-renewal, the disinterested members of the Board of Directors of the Company
(“Board”) will conduct a comprehensive performance evaluation and review of
Executive for purposes of determining whether to take action regarding
non-renewal of the Agreement, and the results thereof shall be included in the
minutes of the Board’s meeting. Reference herein to the term of this Agreement
shall refer to both such initial term and such extended terms.
(b)During the period of his employment hereunder, except for periods of absence
occasioned by illness, reasonable vacation periods, and reasonable leaves of
absence, Executive shall faithfully perform his duties hereunder including
activities and services related to the organization, operation and management of
the Company.






--------------------------------------------------------------------------------




3.
COMPENSATION AND REIMBURSEMENT

(a)The compensation specified under this Agreement shall constitute the salary
and benefits paid for the duties described in Section 2(b). In consideration of
the services to be rendered by Executive hereunder, the Company and/or the Bank
shall pay Executive as compensation a salary of not less than $400,000 per year
(“Base Salary”). Such Base Salary shall be payable bi-weekly, or in accordance
with the Company’s normal payroll practices. During the period of this
Agreement, Executive’s Base Salary shall be reviewed annually; the first such
review will be made no later than December 31, 2015. Any change in Executive’s
Base Salary shall be effective from the first day of the next calendar year.
Such review shall be conducted by a Committee designated by the Board of
Directors of the Company and the Board of Directors of the Bank (collectively
the “Boards”), and the Boards may increase, but not decrease, Executive’s Base
Salary (any increase in Base Salary shall become the “Base Salary” for purposes
of this Agreement).
(b)Executive will be entitled to participate in or receive benefits under any
employee benefit plans including but not limited to, retirement plans,
supplemental retirement plans, pension plans, profit-sharing plans,
health-and-accident plans, medical coverage or any other employee benefit plan
or arrangement generally made available by the Company and/or the Bank currently
and/or in the future to its senior executives and key management employees,
subject to and on a basis consistent with the terms, conditions and overall
administration of such plans and arrangements. Executive will be entitled to
incentive compensation and bonuses as provided in any plan of the Company and/or
the Bank in which Executive is eligible to participate (and he shall be entitled
to a pro rata distribution under any incentive compensation or bonus plan as to
any year in which a termination of employment occurs, other than termination for
Just Cause). Nothing paid to Executive under any such plan or arrangement will
be deemed to be in lieu of other compensation to which Executive is entitled
under this Agreement.
(c)In addition to the Base Salary provided for by paragraph (a) of this Section
3, the Company and/or the Bank shall pay or reimburse Executive for all
reasonable travel and other reasonable expenses incurred by Executive in
performing his obligations under this Agreement and may provide such additional
compensation in such form and such amounts as the Board may from time to time
determine.


4.
OUTSIDE ACTIVITIES

Executive may serve as a member of the board of directors of business, community
and charitable organizations subject to the approval of the Board, provided that
in each case such service shall not materially interfere with the performance of
his duties under this Agreement or present any conflict of interest. Such
service to and participation in outside organizations shall be presumed for
these purposes to be for the benefit of the Company, and the Company shall
reimburse Executive his reasonable expenses associated therewith.
5.
WORKING FACILITIES AND EXPENSES

Executive’s principal place of employment shall be the Company’s principal
executive offices. The Company shall provide Executive, at his principal place
of employment, with a private office, support services and facilities suitable
to his position with the Company and necessary or appropriate in connection with
the performance of his duties under this Agreement. The Company shall reimburse
Executive for his ordinary and necessary business expenses incurred in
connection with the performance of his duties under this Agreement, including,
without limitation, fees for memberships in such clubs and organizations that
Executive and the Board mutually agree are necessary and appropriate to further
the business of the Company, and travel and reasonable entertainment expenses.
Reimbursement of such expenses shall be made upon presentation to the Company of
an itemized account of the expenses in such form as the Company may reasonably
require, provided, however that no reimbursement shall be made later than 45
days following the date on which the expense is incurred and substantiated by
the Executive.




--------------------------------------------------------------------------------




6.
PAYMENTS TO EXECUTIVE UPON AN EVENT OF TERMINATION

(a)The provisions of this Section 6 shall apply upon the occurrence of an Event
of Termination (as herein defined) during Executive’s term of employment under
this Agreement. As used in this Agreement, an “Event of Termination” shall mean
and include any one or more of the following:
(i)
the involuntary termination by the Company or the Bank of Executive’s full-time
employment hereunder for any reason other than (A) Disability or Retirement (as
defined in Section 7 below), or (B) termination for Just Cause as defined in
Section 8 hereof, provided that such termination of employment constitutes a
“Separation from Service” within the meaning of Code Section 409A and the
Treasury Regulations thereunder; or

(ii)
Executive’s resignation from the Company’s or Bank’s employ, upon any

(A)
failure to elect or reelect or to appoint or reappoint Executive as the Chief
Financial Officer (CFO), or a material change in Executive’s function, duties,
or responsibilities, which change would cause Executive’s position to become one
of lesser responsibility, importance, or scope from the position and attributes
thereof described in Section 1, above,

(B)
liquidation or dissolution of the Company or the Bank other than liquidations or
dissolutions that are caused by reorganizations that do not affect the status of
Executive, or

(C)
material breach of this Agreement by the Company.

Upon the occurrence of any event described in clauses (ii) (A), (B) or (C)
above, Executive shall have the right to elect to terminate his employment under
this Agreement by resignation upon thirty (30) days prior written notice given
within a reasonable period of time not to exceed ninety (90) days after the
initial event giving rise to said right to elect. The Company shall have thirty
(30) days to cure the conditions giving rise to the Event of Termination,
provided that the Bank may elect to waive such 30 day period. Notwithstanding
the preceding sentence, in the event of a continuing breach of this Agreement by
the Company, Executive, after giving due notice within the prescribed time frame
of an initial event specified above, shall not waive any of his rights solely
under this Agreement and this Section by virtue of the fact that Executive has
submitted his resignation but has remained in the employment of the Company and
is engaged in good faith discussions to resolve any occurrence of an event
described in clauses (A), (B) or (C) above.
(iii)
Executive’s termination of employment pursuant to Section 6(a)(i) or Section
6(a)(ii) of this Agreement at any time following, a Change in Control during the
term of this Agreement. For these purposes, a Change in Control of the Company
or the Bank shall mean a change in control of a nature that: (i) would be
required to be reported in response to Item 5.01 of the current report on Form
8-K, as in effect on the date hereof, pursuant to Section 13 or 15(d) of the
Securities Exchange Act of 1934 (the “Exchange Act”); or (ii) results in a
Change in Control of the Bank or the Company within the meaning of the Bank
Holding Company Act, as amended, and applicable rules and regulations
promulgated thereunder (collectively, the “BHCA”) as in effect at the time of
the Change in Control; or (iii) without limitation such a Change in Control
shall be deemed to have occurred at such time as (a) any “person” (as the term
is used in Sections 13(d) and 14(d) of the Exchange Act) is or becomes the
“beneficial owner” (as defined in Rule 13d-3 under the Exchange Act), directly
or indirectly, of securities of the Company representing 25% or more of the
combined voting power of Company’s outstanding securities, except for any
securities purchased by the Bank’s





--------------------------------------------------------------------------------




employee stock ownership plan or trust; or (b) individuals who constitute the
Board on the date hereof (the “Incumbent Board”) cease for any reason to
constitute at least a majority thereof, provided that any person becoming a
director subsequent to the date hereof whose election was approved by a vote of
at least three-quarters of the directors comprising the Incumbent Board, or
whose nomination for election by the Company’s stockholders was approved by the
same Nominating Committee serving under an Incumbent Board, shall be, for
purposes of this clause (b), considered as though he were a member of the
Incumbent Board; or (c) a plan of reorganization, merger, consolidation, sale of
all or substantially all the assets of the Bank or the Company or similar
transaction in which the Bank or Company is not the surviving institution occurs
or is implemented; or (d) a proxy statement soliciting proxies from stockholders
of the Company is distributed, by someone other than the current management of
the Company, seeking stockholder approval of a plan of reorganization, merger or
consolidation of the Company or similar transaction with one or more
corporations as a result of which the outstanding shares of the class of
securities then subject to the plan are exchanged for or converted into cash or
property or securities not issued by the Company; or (e) a tender offer is made
for 25% or more of the voting securities of the Company and the shareholders
owning beneficially or of record 25% or more of the outstanding securities of
the Company have tendered or offered to sell their shares pursuant to such
tender offer and such tendered shares have been accepted by the tender offeror.
(b)Upon the occurrence of an Event of Termination, on the Date of Termination,
as defined in Section 9(b), the Company and/or its subsidiaries shall pay
Executive, or, in the event of his subsequent death, his beneficiary or
beneficiaries, or his estate, as the case may be, as severance pay or liquidated
damages, or both, within sixty (60) days a lump sum equal to three (3) times the
sum of (i) Executive’s Base Salary and (ii) the highest rate of bonus awarded to
Executive during the prior three years, or if the event of termination occurs on
or before January 31, 2016, the Executive’s target bonus award opportunity for
2015.
(c) Upon the occurrence of an Event of Termination, the Company and/or its
subsidiaries will cause to be continued, at Company’s sole expense, life
insurance, and nontaxable medical, dental and disability insurance coverage
substantially identical to the coverage maintained by the Company and/or the
Bank for Executive prior to his termination.  Such coverage or payment shall
continue for thirty-six (36) months from the Date of Termination. If the Company
or its subsidiaries cannot provide one or more of the benefits set forth in this
Section 6(c) because Executive is no longer an employee, applicable rules and
regulations prohibit such benefits or the payment of such benefits in the manner
contemplated, or it would subject the Company or its subsidiaries to penalties,
then the Company shall pay the Executive a cash lump sum payment reasonably
estimated to be equal to the value of such benefits or the value of the
remaining benefits at the time of such determination. Such cash payment shall be
made in a lump sum within sixty (60) days after the later of the Executive’s
Date of Termination or the effective date of the rules or regulations
prohibiting such benefits or subjecting the Company or its subsidiaries to
penalties.
(d)Upon the occurrence of any Event of Termination, the Company and/or its
subsidiaries shall pay the Executive within sixty (60) days a lump sum payment
in an amount equal to the excess, if any, of: (A) the present value of the
benefits to which he would be entitled under the Company and/or the Bank’s
defined benefit pension plan (and any other defined benefit plan maintained by
the Company and/or the Bank) if he had the additional years of service that he
would have had if he had continued working for the Company for a thirty-six (36)
month period following his termination earning the salary that would have been
paid during the remaining unexpired term of this Agreement (assuming, if a
Change in Control as defined in Section 6(a)(iii) has occurred, that the annual
Base Salary under Section 3(a) continues for the remaining unexpired term of
this Agreement), determined as if each such plan had continued in effect without
change in accordance with its terms as of the day prior to his actual date of
his termination and as if such




--------------------------------------------------------------------------------




benefits were payable beginning on the first day of the month coincident with or
next following his actual date of his termination, over (B) the present value of
the benefits to which he is actually entitled under the Company and/or the
Bank’s defined benefit pension plan (and any other defined benefit plan
maintained by the Company and/or the Bank) as of the date of his termination,
where such present values are to be determined using a discount rate of 6% and
the mortality tables prescribed under Code Section 72.
(e)    For purposes of this Agreement, a “Separation from Service” shall have
occurred if the Bank and Executive reasonably anticipate that no further
services will be performed by the Executive after the date of the Event of
Termination (whether as an employee or as an independent contractor) or the
level of further services performed is less than 50% of the average level of
bona fide services in the 36 months immediately preceding the Event of
Termination. For all purposes hereunder, the definition of “Separation from
Service” shall be interpreted consistent with Treasury Regulation Section
1.409A-1(h)(ii). If Executive is a Specified Employee, as defined in Code
Section 409A and any payment to be made under this Section 6 is subject to Code
Section 409A, then if required by Code Section 409A, such payment or a portion
of such payment (to the minimum extent possible taking into consideration
Treasury Regulation Section 1.409A-1(b)(9)(iii)) shall be delayed and shall be
paid on the first day of the seventh month following Executive’s Separation from
Service.


(f)    Notwithstanding the preceding paragraphs of this Section, in the event
that the aggregate payments or benefits to be made or afforded to Executive
under said paragraphs (the “Termination Benefits”), either as a stand-alone
benefit or when aggregated with other payments to, or for the benefit of,
Executive (collectively referred as of the Change in Control Benefits”) would be
deemed to include an “excess parachute payment” under Section 280G of the Code
or any successor thereto, then such Termination Benefits shall be reduced by the
minimum amount necessary so that the Change in Control Benefits that are payable
to Executive are not subject to penalties under Code Sections 280G and 4999.


(g)    Executive shall not be entitled to any payments or benefits under this
Section 6 unless and until the Executive executes a release of his claims
against the Company, the Bank and any affiliate, and their officers, directors,
successors and assigns, releasing said persons from any and all claims, rights,
demands, causes of action, suits, arbitrations or grievances relating to the
employment relationship, including claims under the Age Discrimination in
Employment Act (“ADEA”), but not including claims for benefits under
tax-qualified plans or other benefit plans in which Executive is vested, claims
for benefits required by applicable law or claims with respect to obligations
set forth in this Agreement that survive the termination of this Agreement. In
order to comply with the requirements of Code Section 409A and the ADEA, the
release shall be provided to Executive no later than the date of his Separation
from Service and Executive shall have no fewer than twenty-one (21) days to
consider the release, and following Executive’s execution of the release,
Executive shall have seven (7) days to revoke said release. Notwithstanding the
foregoing, this Section 6(g) shall not apply in the event of the Executive’s
Event of Termination pursuant to Section 6(a)(iii) hereof.


7.
TERMINATION UPON RETIREMENT, DISABILITY OR DEATH

(a)    For purposes of this Agreement, termination by the Company or the Bank of
Executive’s employment based on “Retirement” shall mean termination of
Executive’s employment by the Company or the Bank upon attainment of age 65, or
such later date as determined to by the Board of Directors of the Company or the
Bank, as applicable. Upon termination of Executive’s employment upon Retirement,
Executive shall be entitled to all benefits under any retirement plan of the
Company or the Bank and other plans to which Executive is a party but shall not
be entitled to the Termination Benefits specified in Section 6(b) through (d)
hereof.
(b)    Termination of Executive’s employment based on “Disability” shall be
construed to comply with Code Section 409A and shall be deemed to have occurred
if: (i) Executive is unable to engage in any




--------------------------------------------------------------------------------




substantial gainful activity by reason of any medically determinable physical or
mental impairment that can be expected to result in death, or last for a
continuous period of not less than 12 months; (ii) by reason of any medically
determinable physical or mental impairment that can be expected to result in
death, or last for a continuous period of not less than 12 months, Executive is
receiving income replacement benefits for a period of not less than three months
under an accident and health plan covering employees of the Bank or the Company;
or (iii) Executive is determined to be totally disabled by the Social Security
Administration. In the event of Executive’s Disability, the Company may
terminate this Agreement, provided that the Company shall continue to be
obligated to pay Executive his Base Salary for the remaining term of the
Agreement, or one year, whichever is the longer period of time, and provided
further that any amounts actually paid to Executive pursuant to any disability
insurance or other similar such program which the Company has provided or may
provide on behalf of its employees or pursuant to any workman’s or social
security disability program shall reduce the compensation to be paid to
Executive pursuant to this paragraph. Disability payments hereunder shall
commence within thirty (30) days of the Disability determination.
(c)    In the event of Executive’s death during the term of the Agreement, his
estate, legal representatives or named beneficiaries (as directed by Executive
in writing) shall be paid Executive’s Base Salary as defined in Paragraph 3(a)
at the rate in effect at the time Executive’s death for a period of one (1) year
from the date of Executive’s death, and the Company or the Bank will continue to
provide medical and dental coverage for Executive’s family for one (1) year
after Executive’s death.
8.
TERMINATION FOR JUST CAUSE

In the event that employment hereunder is terminated by the Company for Just
Cause, the Executive shall not be entitled to receive compensation or other
benefits for any period after such termination, except as provided by law. The
phrase “Just Cause” as used herein, shall exist when there has been a good faith
determination by the Board that there shall have occurred one or more of the
following events with respect to the Executive: (i) the conviction of the
Executive of a felony or of any lesser criminal offense involving moral
turpitude; (ii) the willful commission by the Executive of a criminal or other
act that, in the judgment of the Board will likely cause substantial economic
damage to the Company or the Bank or substantial injury to the business
reputation of the Company or Bank; (iii) the commission by the Executive of an
act of fraud in the performance of his duties on behalf of the Company or Bank;
(iv) the continuing willful failure of the Executive to perform his duties to
the Company or Bank (other than any such failure resulting from the Executive’s
incapacity due to physical or mental illness) after written notice thereof
(specifying the particulars thereof in reasonable detail) and a reasonable
opportunity to be heard and cure such failure are given to the Executive by the
Board; or (v) an order of a federal or state regulatory agency or a court of
competent jurisdiction requiring the termination of the Executive’s employment
by the Company. Executive shall not have the right to receive compensation or
other benefits for any period after Termination for Just Cause.Notwithstanding
the foregoing, Just Cause shall not be deemed to exist unless there shall have
been delivered to the Executive a copy of a resolution duly adopted by the
affirmative vote of not less than a majority of the entire membership of the
Board at a meeting of the Board called and held for the purpose (after
reasonable notice to the Executive and an opportunity for the Executive to be
heard before the Board), finding that in the good faith opinion of the Board the
Executive was guilty of conduct described above and specifying the particulars
thereof. Prior to holding a meeting at which the Board is to make a final
determination whether Just Cause exists, if the Board determines in good faith
at a meeting of the Board, by not less than a majority of its entire membership,
that there is probable cause for it to find that the Executive was guilty of
conduct constituting Just Cause as described above, the Board may suspend the
Executive from his duties hereunder for a reasonable period of time not to
exceed fourteen (14) days pending a further meeting at which the Executive shall
be given the opportunity to be heard before the Board. For purposes of this
subparagraph, no act or failure to act, on the Executive’s part shall be
considered “willful” unless done, or omitted to be done, by him not in good
faith without reasonable believe that his action or omission was in




--------------------------------------------------------------------------------




the best interest of the Company and the Bank. Upon a finding of Just Cause, the
Board shall deliver to the Executive a Notice of Termination, as more fully
described in Section 9 below.
9.
NOTICE

(a)Any purported termination by the Company (for these purposes, termination by
the Bank shall be deemed to be termination by the Company) or by Executive shall
be communicated by Notice of Termination to the other party hereto. For purposes
of this Agreement, a “Notice of Termination” shall mean a written notice which
shall indicate the specific termination provision in this Agreement relied upon
and shall set forth in reasonable detail the facts and circumstances claimed to
provide a basis for termination of Executive’s employment under the provision so
indicated.
(b)“Date of Termination” shall mean (A) if Executive’s employment is terminated
for Disability, thirty (30) days after a Notice of Termination is given
(provided that he shall not have returned to the performance of his duties on a
full-time basis during such thirty (30) day period), and (B) if his employment
is terminated for any other reason, the date specified in the Notice of
Termination (which, except in the case of a termination for Just Cause, shall
not be less than thirty (30) days from the date such Notice of Termination is
given). In the event of termination for Just Cause, termination shall be
immediate upon the receipt of a Notice of Termination.
(c)If, within thirty (30) days after any Notice of Termination is given, the
party receiving such Notice of Termination notifies the other party that a
dispute exists concerning the termination, except upon the voluntary termination
by Executive in which case the Date of Termination shall be the date specified
in the Notice, the Date of Termination shall be the date on which the dispute is
finally determined, either by mutual written agreement of the parties, by a
binding arbitration award, or by a final judgment, order or decree of a court of
competent jurisdiction (the time for appeal having expired and no appeal having
been perfected) and provided further that the Date of Termination shall be
extended by a notice of dispute only if such notice is given in good faith and
the party giving such notice pursues the resolution of such dispute with
reasonable diligence. Notwithstanding the pendency of any such dispute, except
in the event of termination for Just Cause, the Bank will continue to pay
Executive his full compensation in effect when the notice giving rise to the
dispute was given (including, but not limited to, Base Salary) and continue
Executive as a participant in all compensation, benefit and insurance plans in
which he was participating when the notice of dispute was given, until the
dispute is finally resolved in accordance with this Agreement, provided such
dispute is resolved within the term of this Agreement. If such dispute is not
resolved within the term of the Agreement, the Bank shall not be obligated, upon
final resolution of such dispute, to pay Executive compensation and other
payments accruing beyond the term of the Agreement.  Amounts paid under this
Section following Notice of Termination shall be offset against or reduce any
other amounts due under this Agreement.


10.
POST-TERMINATION OBLIGATIONS

(a)All payments and benefits to Executive under this Agreement shall be subject
to Executive’s compliance with paragraph (b) of this Section during the term of
this Agreement and for one (1) full year after the expiration or termination
hereof.
(b)Executive shall, upon reasonable notice, furnish such information and
assistance to the Bank as may reasonably be required by the Bank in connection
with any litigation in which it or any of its subsidiaries or affiliates is, or
may become, a party.


11.
NON-COMPETITION

(a)Upon any termination of Executive’s employment hereunder, other than a
termination (whether voluntary or involuntary) following a Change in Control, as
a result of which the Company is paying Executive benefits under Section 6 of
this Agreement, Executive agrees not to compete with the Bank and/or the Company
for a period of one (1) year following such termination within twenty-five (25)
miles of any existing branch of the Bank or any subsidiary of the Company or
within twenty-five (25) miles of any office




--------------------------------------------------------------------------------




for which the Bank, the Company or a Bank subsidiary of the Company has filed an
application for regulatory approval to establish an office, determined as of the
effective date of such termination, except as agreed to pursuant to a resolution
duly adopted by the Board. Executive agrees that during such period and within
said area, cities, towns and counties, Executive shall not work for or advise,
consult or otherwise serve with, directly or indirectly, any entity whose
business materially competes with the depository, lending or other business
activities of the Bank and/or the Company. The parties hereto, recognizing that
irreparable injury will result to the Bank and/or the Company, its business and
property in the event of Executive’s breach of this Section 11(a) agree that in
the event of any such breach by Executive, the Bank and/or the Company will be
entitled, in addition to any other remedies and damages available, to an
injunction to restrain the violation hereof by Executive, Executive’s partners,
agents, servants, employers, employees and all persons acting for or with
Executive. Executive represents and admits that Executive’s experience and
capabilities are such that Executive can obtain employment in a business engaged
in other lines and/or of a different nature than the Bank and/or the Company,
and that the enforcement of a remedy by way of injunction will not prevent
Executive from earning a livelihood. Nothing herein will be construed as
prohibiting the Bank and/or the Company from pursuing any other remedies
available to the Bank and/or the Company for such breach or threatened breach,
including the recovery of damages from Executive.
(b)Executive recognizes and acknowledges that the knowledge of the business
activities and plans for business activities of the Company and affiliates
thereof, as it may exist from time to time, is a valuable, special and unique
asset of the business of the Company. Executive will not, during or after the
term of his employment, disclose any knowledge of the past, present, planned or
considered business activities of the Company or affiliates thereof to any
person, firm, corporation, or other entity for any reason or purpose whatsoever
(except for such disclosure as may be required to be provided to any federal
banking agency with jurisdiction over the Company or Executive). Notwithstanding
the foregoing, Executive may disclose any knowledge of banking, financial and/or
economic principles, concepts or ideas which are not solely and exclusively
derived from the business plans and activities of the Company, and Executive may
disclose any information regarding the Bank or the Company which is otherwise
publicly available. In the event of a breach or threatened breach by Executive
of the provisions of this Section, the Company will be entitled to an injunction
restraining Executive from disclosing, in whole or in part, the knowledge of the
past, present, planned or considered business activities of the Company or
affiliates thereof, or from rendering any services to any person, firm,
corporation, other entity to whom such knowledge, in whole or in part, has been
disclosed or is threatened to be disclosed. Nothing herein will be construed as
prohibiting the Company from pursuing any other remedies available to the
Company for such breach or threatened breach, including the recovery of damages
from Executive.


12.
SOURCE OF PAYMENTS; NO DUPLICATION OF PAYMENTS

(a)All payments provided in this Agreement shall be timely paid in cash or check
from the general funds of the Company.
(b)Notwithstanding any provision herein to the contrary, to the extent that
payments and benefits, as provided by this Agreement, are paid to or received by
Executive from the Bank, such compensation payments and benefits paid by the
Bank will be subtracted from any amount due Executive under this Agreement.
Payments pursuant to this Agreement shall be paid by the Company and/or the Bank
and shall be allocated in proportion to the level of activity and the time
expended on such activities by Executive as determined by the Company and the
Bank on a quarterly basis.


13.
NO EFFECT EMPLOYEE BENEFITS PLANS OR PROGRAMS

The termination of Executive’s employment during the term of this Agreement or
thereafter, whether by the Company, the Bank or by Executive, shall have no
effect on the vested rights of Executive under the Company’s or the Bank’s
qualified or non-qualified retirement, pension, savings, thrift, profit-sharing
or stock bonus plans, group life, health (including hospitalization, medical and
major medical), dental, accident




--------------------------------------------------------------------------------




and long term disability insurance plans, or other employee benefit plans or
programs, or compensation plans or programs in which Executive was a
participant.
14.
REQUIRED REGULATORY PROVISIONS

(a)Notwithstanding anything herein contained to the contrary, any payments to
Executive by the Company, whether pursuant to this Agreement or otherwise, are
subject to and conditioned upon their compliance with Section 18(k) of the
Federal Deposit Insurance Act, 12 U.S.C. Section 1828(k), and the regulations
promulgated thereunder in 12 C.F.R. Part 359.
(b)The Company or the Bank may terminate the Executive’s employment at any time
and for any reason, but any termination by the Company or the Bank, other than
Termination for Cause, shall not prejudice Executive’s right to compensation or
other benefits under this Agreement.


15.
NO ATTACHMENT

(a)Except as required by law, no right to receive payments under this Agreement
shall be subject to anticipation, commutation, alienation, sale, assignment,
encumbrance, charge, pledge, or hypothecation, or to execution, attachment,
levy, or similar process or assignment by operation of law, and any attempt,
voluntary or involuntary, to affect any such action shall be null, void, and of
no effect.
(b)This Agreement shall be binding upon, and inure to the benefit of, Executive
and the Bank and their respective successors and assigns.


16.
ENTIRE AGREEMENT; MODIFICATION AND WAIVER

(a)This instrument contains the entire agreement of the parties relating to the
subject matter hereof, and supersedes in its entirety any and all prior
agreements, understandings or representations relating to the subject matter
hereof. No modifications of this Agreement shall be valid unless made in writing
and signed by the parties hereto.
(b)This Agreement may not be modified or amended except by an instrument in
writing signed by the parties hereto.
(c)No term or condition of this Agreement shall be deemed to have been waived,
nor shall there be any estoppel against the enforcement of any provision of this
Agreement, except by written instrument of the party charged with such waiver or
estoppel. No such written waiver shall be deemed a continuing waiver unless
specifically stated therein, and each such waiver shall operate only as to the
specific term or condition waived and shall not constitute a waiver of such term
or condition for the future as to any act other than that specifically waived.


17.
SEVERABILITY

If, for any reason, any provision of this Agreement, or any part of any
provision, is held invalid, such invalidity shall not affect any other provision
of this Agreement or any part of such provision not held so invalid, and each
such other provision and part thereof shall to the full extent consistent with
law continue in full force and effect.
18.
HEADINGS FOR REFERENCE ONLY

The headings of sections and paragraphs herein are included solely for
convenience of reference and shall not control the meaning or interpretation of
any of the provisions of this Agreement.
19.
GOVERNING LAW

This Agreement shall be governed by the laws of the State of Delaware but only
to the extent not superseded by federal law.




--------------------------------------------------------------------------------




20.
ARBITRATION

Any dispute or controversy arising under or in connection with this Agreement
shall be settled exclusively by arbitration, conducted before a panel of three
arbitrators, one of whom shall be selected by the Company, one of whom shall be
selected by Executive and the third of whom shall be selected by the other two
arbitrators. The panel shall sit in a location within fifty (50) miles from the
location of the Company, in accordance with the rules of the Judicial Mediation
and Arbitration Systems (JAMS) then in effect. Judgment may be entered on the
arbitrators award in any court having jurisdiction; provided, however, that
Executive shall be entitled to seek specific performance of his right to be paid
until the Date of Termination during the pendency of any dispute or controversy
arising under or in connection with this Agreement.
21.
PAYMENT OF LEGAL FEES

All reasonable legal fees paid or incurred by Executive pursuant to any dispute
or question of interpretation relating to this Agreement shall be paid or
reimbursed by the Company, provided that the dispute or interpretation has been
settled by Executive and the Company or resolved in Executive’s favor. Such
payment or reimbursement shall be made by the Bank not later than two months
after the dispute or interpretation is resolved in Executive’s favor.
22.
INDEMNIFICATION

During the term of this Agreement, the Company shall provide Executive
(including his heirs, executors and administrators) with coverage under a
standard directors and officers liability insurance policy at its expense, and
shall indemnify Executive (and his heirs, executors and administrators) to the
fullest extent permitted under Delaware law against all expenses and liabilities
reasonably incurred by him in connection with or arising out of any action, suit
or proceeding in which he may be involved by reason of his having been a
director or officer of the Company (whether or not he continues to be a director
or officer at the time of incurring such expenses or liabilities), such expenses
and liabilities to include, but not be limited to, judgments, court costs and
attorneys fees and the cost of reasonable settlements (such settlements must be
approved by the Board of Directors of the Company). If such action, suit or
proceeding is brought against Executive in his capacity as an officer or
director of the Company, however, such indemnification shall not extend to
matters as to which Executive is finally adjudged to be liable for willful
misconduct in the performance of his duties.
23.
SUCCESSOR TO THE COMPANY

The Company shall require any successor or assignee, whether direct or indirect,
by purchase, merger, consolidation or otherwise, to all or substantially all the
business or assets of the Bank or the Company, expressly and unconditionally to
assume and agree to perform the Company’s obligations under this Agreement, in
the same manner and to the same extent that the Company would be required to
perform if no such succession or assignment had taken place.


[Signature Page Follows]






SIGNATURES






--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the Company has caused this Agreement to be executed by its
duly authorized officer and Executive has signed this Agreement, as of the day
and date first above written.


ATTEST:
INVESTORS BANCORP, INC.







/s/ Elaine Rizzo                     /s/Domenick Cama         
Elaine Rizzo, SVP, Human Resources         Domenick Cama, SEVP, Chief Operating
Officer
                            
    


WITNESS:                        EXECUTIVE:






/s/ Elaine Rizzo                    /s/ Sean Burke                
Elaine Rizzo, SVP Human Resources         Sean Burke




